DETAILED ACTION
	This is a final office action in response to amendments filed 08/09/2022. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/09/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 9-11 cite the limitation “the behavior of the autonomous vehicle coordinated with the moving image is the change of the vertical acceleration or deceleration of the autonomous vehicle”. This does not constitute a further limitation to claims 1 and 5-6 respectively as claims 1 and 5-6 cite “at least a part of a behavior of the autonomous vehicle when the autonomous vehicle, including at least part of a change of a vertical acceleration or deceleration of the autonomous vehicle…at least part of a content of the moving image to be displayed on the display during traveling are coordinated with each other”. While claim 1 does cite “at least a part” instead of “the behavior”, it’s not clear how a part of a behavior would constitute a distinct difference from a behavior. If the inventive system is coordinating the image with a part of a behavior including at least part of a change of vertical acceleration or deceleration, then it would still be coordinating the image with the behavior of a vertical acceleration or deceleration. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Alaniz (US 20150100179) in view of Ishiguro (US 20180357836, IDS).
Regarding claim 1, Alaniz teaches an information processing device comprising a processor ([0039] “a computing device 102 with provisions for processing, communicating, and interacting with various components of a vehicle”) configured to 
generate a traveling plan for an autonomous vehicle, the traveling plan including a traveling route and a traveling schedule ([0105] discusses determining maneuver paths for an autonomous vehicle and further states “The maneuver paths for the vehicle define real world vehicle paths (e.g., a motion path, a way, or course taken) in traveling from one point to another point, and can be within the spatial environment.” With [0109] further stating “The spatial environment and maneuver paths can be based on a temporal parameter and/or a future position.” Where temporal parameters and/or future positions are interpreted as a traveling schedule); 
generate a moving image to be displayed on a display that is in a vehicle cabin of the autonomous vehicle ([0053] “the output device can include screen projection in the vehicle 200 implementing a CAVE Automatic Virtual Environment. For example, the vehicle 200 can include one or more areas (not shown) to display a virtual view generated by the VR engine 116 to the vehicle occupant 202.” With [0104] stating that the exemplary method includes similar components to those previously described in the specification); and 
generate the traveling plan or the moving image such that at least a part of a behavior of the autonomous vehicle when the autonomous vehicle ([0103] states “the systems and methods for dynamic in-vehicle virtual reality can be bi-directional, in which data from the virtual reality environment affects the vehicle and vehicle control (e.g., the vehicle's motion and movement).” With [0112] further stating “the virtual view 1200 is generated based on the vehicle data 318, the user data 320 and the virtual world model 310, the virtual world model 310 including one or more components that define the virtual view 1100”).
	Alaniz teaches generating a travel plan to coordinate the behavior of a vehicle with the displayed image as described above but does not explicitly teach including at least part of a change of a vertical acceleration or deceleration of the autonomous vehicle. Ishiguro teaches coordinating an image including at least part of a change of a vertical acceleration or deceleration of the autonomous vehicle ([0010]-[0011] discuss the virtual display system which converts important features that will have influence on a person’s feeling of motion giving an example of a bump on the road surface on which the person moves as an important feature where a bump is interpreted as a vertical acceleration or deceleration).
	Alaniz teaches generating a travel plan to coordinate the behavior of a vehicle with the displayed image. Ishiguro teaches coordinating an image with a vehicle’s behavior including a bump on the road. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Alaniz and modify it with the system of Ishiguro as Ishiguro teaches that this enables “a passenger on a self-driving moving body or a moving body driven by another person to enjoy an event other than driving without feeling strange for a motion of the moving body which the passenger experiences” [0009].

Regarding claim 2, Alaniz teaches the processor is configured to generate control information with which the behavior of the autonomous vehicle during the traveling is controlled ([0103] states “the virtual reality environment have an impact on real world driving by controlling one or more vehicle systems of the vehicle”); and 
the processor is configured to alter a content of the moving image during the traveling of the autonomous vehicle, based on the control information, such that the moving image is coordinated with the behavior of the autonomous vehicle ([0110] states the method includes “updating a virtual view based on the spatial environment and the maneuver paths. Updating the virtual view can include augmenting one or more components of a virtual world model to indicate the spatial environment and the maneuver paths” where [0040] discusses the virtual reality engine being included in the processor 104).
Regarding claim 3, Alaniz teaches the processor is configured to acquire content information including an acceleration, a deceleration, a yaw rate, a pitch rate or a roll rate that needs to be generated in the autonomous vehicle to correspond to a content of the moving image ([0070] states that the dynamic VR data module generates a virtual view based on vehicle data with [0066] describing the vehicle data as including “the dynamics of the vehicle and the motion of vehicle (e.g., velocity, direction, acceleration, yaw rate, steering rate, steering angles)”); and 
the processor is configured to generate the traveling plan based on the content information such that the acceleration, the deceleration, the yaw rate, the pitch rate or the roll rate that is generated in the autonomous vehicle during the traveling corresponds to the content of the moving image at least at a time point ([0116] discusses generating a vehicle maneuver request, stating “the vehicle maneuver request can include a temporal element, for example a time at which the vehicle maneuver is to be executed” with the request including a desired controlled change in movement and or direction of the vehicle where a change in movement is interpreted as an acceleration or a deceleration and a change of direction is interpreted as a yaw, pitch or roll rate and with [0117] stating this maneuver can be received from a user or from a VR engine).

Regarding claim 4, Alaniz teaches an autonomous vehicle ([0035] discusses the exemplary vehicle referring to an autonomous vehicle) comprising: 
the information processing device according to claim 1 (virtual reality data module 302 of processor 104); and 
the display ([0108] “an output device 124 displaying a virtual view”).

Regarding claim 5, Alaniz teaches an information processing method in which a computer ([0039] “a computing device 102 with provisions for processing, communicating, and interacting with various components of a vehicle”) executes: 
generating a traveling plan for an autonomous vehicle, the traveling plan including a traveling route and a traveling schedule ([0105] discusses determining maneuver paths for an autonomous vehicle and further states “The maneuver paths for the vehicle define real world vehicle paths (e.g., a motion path, a way, or course taken) in traveling from one point to another point, and can be within the spatial environment.” With [0109] further stating “The spatial environment and maneuver paths can be based on a temporal parameter and/or a future position.” Where temporal parameters and/or future positions are interpreted as a traveling schedule);
generating a moving image to be displayed on a display that is in a vehicle cabin of the autonomous vehicle ([0053] “the output device can include screen projection in the vehicle 200 implementing a CAVE Automatic Virtual Environment. For example, the vehicle 200 can include one or more areas (not shown) to display a virtual view generated by the VR engine 116 to the vehicle occupant 202.” With [0104] stating that the exemplary method includes similar components to those previously described in the specification); and
generating the traveling plan or the moving image such that at least a part of a behavior of the autonomous vehicle travels in accordance with the traveling plan and at least a part of a content of the moving image to be displayed on the display during traveling are coordinated with each other ([0103] states “the systems and methods for dynamic in-vehicle virtual reality can be bi-directional, in which data from the virtual reality environment affects the vehicle and vehicle control (e.g., the vehicle's motion and movement).” With [0112] further stating “the virtual view 1200 is generated based on the vehicle data 318, the user data 320 and the virtual world model 310, the virtual world model 310 including one or more components that define the virtual view 1100”).
Alaniz teaches generating a travel plan to coordinate the behavior of a vehicle with the displayed image as described above but does not explicitly teach including at least part of a change of a vertical acceleration or deceleration of the autonomous vehicle. Ishiguro teaches coordinating an image including at least part of a change of a vertical acceleration or deceleration of the autonomous vehicle ([0010]-[0011] discuss the virtual display system which converts important features that will have influence on a person’s feeling of motion giving an example of a bump on the road surface on which the person moves as an important feature where a bump is interpreted as a vertical acceleration or deceleration).
	Alaniz teaches generating a travel plan to coordinate the behavior of a vehicle with the displayed image. Ishiguro teaches coordinating an image with a vehicle’s behavior including a bump on the road. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Alaniz and modify it with the system of Ishiguro as Ishiguro teaches that this enables “a passenger on a self-driving moving body or a moving body driven by another person to enjoy an event other than driving without feeling strange for a motion of the moving body which the passenger experiences” [0009].

Regarding claim 6, Alaniz teaches a non-transitory computer readable storage medium have stored thereon instructions that, when executed by a processor (computing device 102 where [0134] states “[0134] The embodiments discussed herein may also be described and implemented in the context of non-transitory computer-readable storage medium storing computer-executable instructions”), causes the processor to: 
generate a traveling plan for an autonomous vehicle, the traveling plan including a traveling route and a traveling schedule ([0105] discusses determining maneuver paths for an autonomous vehicle and further states “The maneuver paths for the vehicle define real world vehicle paths (e.g., a motion path, a way, or course taken) in traveling from one point to another point, and can be within the spatial environment.” With [0109] further stating “The spatial environment and maneuver paths can be based on a temporal parameter and/or a future position.” Where temporal parameters and/or future positions are interpreted as a traveling schedule);
generate a moving image to be displayed on a display that is in a vehicle cabin of the autonomous vehicle ([0053] “the output device can include screen projection in the vehicle 200 implementing a CAVE Automatic Virtual Environment. For example, the vehicle 200 can include one or more areas (not shown) to display a virtual view generated by the VR engine 116 to the vehicle occupant 202.” With [0104] stating that the exemplary method includes similar components to those previously described in the specification); and
generate the traveling plan or the moving image such that at least a part of a behavior of the autonomous vehicle  ([0103] states “the systems and methods for dynamic in-vehicle virtual reality can be bi-directional, in which data from the virtual reality environment affects the vehicle and vehicle control (e.g., the vehicle's motion and movement).” With [0112] further stating “the virtual view 1200 is generated based on the vehicle data 318, the user data 320 and the virtual world model 310, the virtual world model 310 including one or more components that define the virtual view 1100”).
Alaniz teaches generating a travel plan to coordinate the behavior of a vehicle with the displayed image as described above but does not explicitly teach including at least part of a change of a vertical acceleration or deceleration of the autonomous vehicle. Ishiguro teaches coordinating an image including at least part of a change of a vertical acceleration or deceleration of the autonomous vehicle ([0010]-[0011] discuss the virtual display system which converts important features that will have influence on a person’s feeling of motion giving an example of a bump on the road surface on which the person moves as an important feature where a bump is interpreted as a vertical acceleration or deceleration).
	Alaniz teaches generating a travel plan to coordinate the behavior of a vehicle with the displayed image. Ishiguro teaches coordinating an image with a vehicle’s behavior including a bump on the road. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Alaniz and modify it with the system of Ishiguro as Ishiguro teaches that this enables “a passenger on a self-driving moving body or a moving body driven by another person to enjoy an event other than driving without feeling strange for a motion of the moving body which the passenger experiences” [0009].

Regarding claim 7, Alaniz teaches the processor is configured to change a movement direction of a viewpoint in the moving image to be coordinated with the change of the movement direction of the autonomous vehicle on the traveling route ([0078] discusses the virtual engine including the view class node to define the virtual view stating “view class node 402 can include a property, for example, transform class node that defines the position, the rotation and or the scale of an object. Based on at least one of the vehicle data and the user data, the transform class node can be augmented to change the position, rotation and or scale of the object” with [0100] further giving an example of presenting a virtual point of view to the vehicle occupant based on the location and orientation of the vehicle and vehicle occupant).

Regarding claim 8, Alaniz teaches the processor is configured to select, among a plurality of routes leading from a current position of the autonomous vehicle to a destination of the autonomous vehicle ([0118] discusses determining one or more vehicle maneuver paths with [0105] stating “maneuver paths for the vehicle define real world vehicle paths (e.g., a motion path, a way, or course taken) in traveling from one point to another point, and can be within the spatial environment. The maneuver paths can include direction and speed of the vehicle” and with [0122] further stating that the selected maneuver path can be determined based on the spatial environment and available maneuver paths), a route as the traveling route in which acceleration/deceleration or yaw rate, pitch rate, or roll rate occurring in the autonomous vehicle during driving periods, at least in part of time, to the content of the moving image ([0116] discusses generating a vehicle maneuver request with the request including a desired controlled change in movement and or direction of the vehicle where a change in movement is interpreted as an acceleration or a deceleration and a change of direction is interpreted as a yaw, pitch or roll rate and with [0117] stating “the desired vehicle maneuver can be automatically determined by the VR engine 116 based on a current virtual view displayed on the output device 124 and/or a virtual world model 310”), and the processor is configured to create a traveling plan based on the selected travelling route ([0125] discusses determining the vehicle systems required to implement the vehicle maneuver path based on the VR module).

Regarding claim 9, Alaniz teaches generating a travel plan to coordinate the behavior of a vehicle with the displayed image as described above but does not explicitly teach the behavior of the autonomous vehicle coordinated with the moving image is the change of the vertical acceleration or deceleration of the autonomous vehicle.
Ishiguro teaches coordinating an image with the behavior of an autonomous vehicle where the behavior of the autonomous vehicle coordinated with the moving image is the change of the vertical acceleration or deceleration of the autonomous vehicle ([0010]-[0011] discuss the virtual display system which converts important features that will have influence on a person’s feeling of motion giving an example of a bump on the road surface on which the person moves as an important feature where a bump is interpreted as a vertical acceleration or deceleration).
	Alaniz teaches generating a travel plan to coordinate the behavior of a vehicle with the displayed image. Ishiguro teaches coordinating an image with a vehicle’s behavior including a bump on the road. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Alaniz and modify it with the system of Ishiguro as Ishiguro teaches that this enables “a passenger on a self-driving moving body or a moving body driven by another person to enjoy an event other than driving without feeling strange for a motion of the moving body which the passenger experiences” [0009].

Regarding claim 10, Alaniz teaches generating a travel plan to coordinate the behavior of a vehicle with the displayed image as described above but does not explicitly teach the behavior of the autonomous vehicle coordinated with the moving image is the change of the vertical acceleration or deceleration of the autonomous vehicle.
Ishiguro teaches coordinating an image with the behavior of an autonomous vehicle where the behavior of the autonomous vehicle coordinated with the moving image is the change of the vertical acceleration or deceleration of the autonomous vehicle ([0010]-[0011] discuss the virtual display system which converts important features that will have influence on a person’s feeling of motion giving an example of a bump on the road surface on which the person moves as an important feature where a bump is interpreted as a vertical acceleration or deceleration).
	Alaniz teaches generating a travel plan to coordinate the behavior of a vehicle with the displayed image. Ishiguro teaches coordinating an image with a vehicle’s behavior including a bump on the road. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Alaniz and modify it with the system of Ishiguro as Ishiguro teaches that this enables “a passenger on a self-driving moving body or a moving body driven by another person to enjoy an event other than driving without feeling strange for a motion of the moving body which the passenger experiences” [0009].

Regarding claim 11, Alaniz teaches generating a travel plan to coordinate the behavior of a vehicle with the displayed image as described above but does not explicitly teach the behavior of the autonomous vehicle coordinated with the moving image is the change of the vertical acceleration or deceleration of the autonomous vehicle.
Ishiguro teaches coordinating an image with the behavior of an autonomous vehicle where the behavior of the autonomous vehicle coordinated with the moving image is the change of the vertical acceleration or deceleration of the autonomous vehicle ([0010]-[0011] discuss the virtual display system which converts important features that will have influence on a person’s feeling of motion giving an example of a bump on the road surface on which the person moves as an important feature where a bump is interpreted as a vertical acceleration or deceleration).
	Alaniz teaches generating a travel plan to coordinate the behavior of a vehicle with the displayed image. Ishiguro teaches coordinating an image with a vehicle’s behavior including a bump on the road. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Alaniz and modify it with the system of Ishiguro as Ishiguro teaches that this enables “a passenger on a self-driving moving body or a moving body driven by another person to enjoy an event other than driving without feeling strange for a motion of the moving body which the passenger experiences” [0009].

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over a first embodiment of Alaniz in view of Ishiguro and further in view of a second embodiment of Alaniz.
Regarding claim 12, the embodiment of Alaniz teaches a virtual view (Fig. 12A) of the intersection of Fig. 12B but does not explicitly teach the moving image is a first-person viewpoint.
A second embodiment of Alaniz teaches displaying a moving image from a first-person viewpoint (Figs 7A and 7B show a virtual display of a moving image from a first-person viewpoint with [0098]-[0102] describing how the moving image changes based on the vehicle behavior).
The first embodiment of Alaniz teaches displaying a moving image of an intersection. The second embodiment of Alaniz teaches displaying a moving image of a first-person viewpoint. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the embodiment of Alaniz and modify it with the second embodiment of Alaniz as Alaniz teaches that this allows for the user to interact with a virtual reality game where the motion of the vehicle is coordinated with the game to prevent motion sickness [0102].

Regarding claim 13, the embodiment of Alaniz teaches a virtual view (Fig. 12A) of the intersection of Fig. 12B but does not explicitly teach the moving image is a first-person viewpoint.
A second embodiment of Alaniz teaches displaying a moving image from a first-person viewpoint (Figs 7A and 7B show a virtual display of a moving image from a first-person viewpoint with [0098]-[0102] describing how the moving image changes based on the vehicle behavior).
The first embodiment of Alaniz teaches displaying a moving image of an intersection. The second embodiment of Alaniz teaches displaying a moving image of a first-person viewpoint. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the embodiment of Alaniz and modify it with the second embodiment of Alaniz as Alaniz teaches that this allows for the user to interact with a virtual reality game where the motion of the vehicle is coordinated with the game to prevent motion sickness [0102].

Regarding claim 14, the embodiment of Alaniz teaches a virtual view (Fig. 12A) of the intersection of Fig. 12B but does not explicitly teach the moving image is a first-person viewpoint.
A second embodiment of Alaniz teaches displaying a moving image from a first-person viewpoint (Figs 7A and 7B show a virtual display of a moving image from a first-person viewpoint with [0098]-[0102] describing how the moving image changes based on the vehicle behavior).
The first embodiment of Alaniz teaches displaying a moving image of an intersection. The second embodiment of Alaniz teaches displaying a moving image of a first-person viewpoint. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the embodiment of Alaniz and modify it with the second embodiment of Alaniz as Alaniz teaches that this allows for the user to interact with a virtual reality game where the motion of the vehicle is coordinated with the game to prevent motion sickness [0102].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664